NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARRON THOMAS SIMMONS,                           No. 21-15697

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00242-KJM-AC

 v.
                                                MEMORANDUM*
SHASTA COUNTY DISTRICT
ATTORNEY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Arron Thomas Simmons appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

sentence as unconstitutional. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Simmons’s action because a challenge

to the validity of a state court sentence must be done through habeas corpus, not a

§ 1983 action. See Nettles v. Grounds, 830 F.3d 922, 933 (9th Cir. 2016) (en banc)

(“[H]abeas corpus is the exclusive remedy to attack the legality of the conviction

or sentence . . . .”). The district court also properly determined that Simmons’s

complaint was not suitable for conversion into a petition for a writ of habeas

corpus because Simmons had not exhausted his state court remedies.

      Simmons’s motion for referral (Docket Entry No. 7) is denied.

      AFFIRMED.




                                          2                                      21-15697